
	

113 HR 5410 IH: To designate the facility of the United States Postal Service located at 25 New York Avenue in Sound Beach, New York, as the “John Moerlins Post Office”.
U.S. House of Representatives
2014-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5410
		IN THE HOUSE OF REPRESENTATIVES
		
			September 8, 2014
			Mr. Bishop of New York introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To designate the facility of the United States Postal Service located at 25 New York Avenue in
			 Sound Beach, New York, as the John Moerlins Post Office.
	
	
		1.John Moerlins Post Office
			(a)DesignationThe facility of the United States Postal Service located at 25 New York Avenue in Sound Beach, New
			 York, shall be known and designated as the John Moerlins Post Office.
			(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to
			 the facility referred to in subsection (a) shall be deemed to be a
			 reference to the John Moerlins Post Office.
			
